--------------------------------------------------------------------------------

Exhibit 10.3

McMoRan EXPLORATION CO.


RESTRICTED STOCK UNIT AGREEMENT
UNDER THE ____ STOCK INCENTIVE PLAN


AGREEMENT dated as of ______________, 20__ (the “Grant Date”), between McMoRan
Exploration Co., a Delaware corporation (the “Company”), and ______________ (the
“Participant”).
 
1.            (a)  Pursuant to the McMoRan Exploration Co. ____ Stock Incentive
Plan (the “Plan”), the Participant is hereby granted effective the Grant Date
___________ restricted stock units (“Restricted Stock Units” or “RSUs”) on the
terms and conditions set forth in this Agreement and in the Plan.
 
(b) Defined terms not otherwise defined herein shall have the meanings set forth
in Section 2 of the Plan.
 
(c) Subject to the terms, conditions, and restrictions set forth in the Plan and
herein, each RSU granted hereunder represents the right to receive from the
Company, on the respective scheduled vesting date for such RSU set forth in
Section 2(a) of this Agreement or on such earlier date as provided in Section
2(b) of this Agreement or Section 5(b) of this Agreement (the “Vesting Date”),
one share (a “Share”) of common stock of the Company (“Common Stock”), free of
any restrictions, all amounts notionally credited to the Participant’s Dividend
Equivalent Account (as defined in Section 4 of this Agreement) with respect to
such RSU, and all securities and property comprising all Property Distributions
(as defined in Section 4 of this Agreement) deposited in such Dividend
Equivalent Account with respect to such RSU.
 
(d) As soon as practicable after the Vesting Date (but no later than 2 ½ months
from such date) for any RSUs granted hereunder, the Participant shall receive
from the Company the number of Shares to which the vested RSUs relate, free of
any restrictions, a cash payment for all amounts notionally credited to the
Participant’s Dividend Equivalent Account with respect to such vested RSUs, and
all securities and property comprising all Property Distributions deposited in
such Dividend Equivalent Account with respect to such vested RSUs.
 
2.              (a) The RSUs granted hereunder shall vest in installments as
follows:
 
Scheduled Vesting
Date                                                                Number of
RSUs




(b) Notwithstanding Section 2(a) of this Agreement, at such time as there shall
be a Change in Control of the Company, all unvested RSUs shall be accelerated
and shall immediately vest.
 
(c) Until the respective Vesting Date for an RSU granted hereunder, such RSU,
all amounts notionally credited in any Dividend Equivalent Account related to
 

--------------------------------------------------------------------------------


such RSU, and all securities or property comprising all Property Distributions
deposited in such Dividend Equivalent Account related to such RSU shall be
subject to forfeiture as provided in Section 5 of this Agreement.
 
3. Except as provided in Section 4 of this Agreement, an RSU shall not entitle
the Participant to any incidents of ownership (including, without limitation,
dividend and voting rights) in any Share until the RSU shall vest and the
Participant shall be issued the Share to which such RSU relates nor in any
securities or property comprising any Property Distribution deposited in a
Dividend Equivalent Account related to such RSU until such RSU vests.
 
4. From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (i) the amount of any cash dividends and (ii) the
amount equal to the Fair Market Value of any Shares, Subsidiary securities,
other securities, or other property distributed or distributable in respect of
one share of Common Stock to which the Participant would have been entitled had
the Participant been a record holder of one share of Common Stock at all times
from the Grant Date to such issuance date (a “Property Distribution”).  All such
credits shall be made notionally to a dividend equivalent account (a “Dividend
Equivalent Account”) established for the Participant with respect to all RSUs
granted hereunder with the same Vesting Date.  All credits to a Dividend
Equivalent Account for the Participant shall be notionally increased by the
Account Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until paid in accordance with the provisions of this
Agreement.  The “Account Rate” shall be the prime commercial lending rate
announced from time to time by JPMorgan Chase Bank, N.A. or by another major
national bank headquartered in New York, New York designated by the
Committee.  The Committee may, in its discretion, deposit in the Participant’s
Dividend Equivalent Account the securities or property comprising any Property
Distribution in lieu of crediting such Dividend Equivalent Account with the Fair
Market Value thereof.
 
5.             (a) Except as set forth in Section 5(b) of this Agreement, all
unvested RSUs provided for in this Agreement, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property comprising Property Distributions deposited in such
Dividend Equivalent Accounts with respect to such RSUs shall immediately be
forfeited on the date the Participant ceases to be an Eligible Individual (the
“Termination Date”).  In the event of a sale by the Company of its equity
interest in a Subsidiary following which such entity is no longer a Subsidiary
of the Company, persons who continue to be employed by such entity following
such sale shall cease to be Eligible Individuals for purposes of the Plan and
this Agreement.
 
(b) Notwithstanding the foregoing, if the Participant ceases to be an Eligible
Individual (the “Termination”) by reason of the Participant’s death, Disability,
or Retirement, the RSUs granted hereunder that are scheduled to vest on the
first Vesting Date following the Termination Date, all amounts credited to the
Participant’s Dividend Equivalent Accounts with respect to such RSUs, and all
securities and property
 
2

--------------------------------------------------------------------------------


 
comprising Property Distributions deposited in such Dividend Equivalent Accounts
with respect to such RSUs shall vest as of the Participant’s Termination
Date.  In the event that the Participant ceases to be an Eligible Individual by
reason of the Participant’s Termination by his employer or principal without
Cause, the Committee or any person to whom the Committee has delegated authority
may, in its or his sole discretion, determine that the RSUs granted hereunder
that are scheduled to vest on the first Vesting Date following the Termination
Date, all amounts credited to the Participant’s Dividend Equivalent Accounts
with respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend Equivalent Accounts with respect to
such RSUs shall vest as of the Participant’s Termination Date.  In the event
vesting is accelerated pursuant to this Section 5(b) and the Participant is a
Key Employee, a distribution of Shares issuable to the Participant, all amounts
notionally credited to the Participant’s Dividend Equivalent Account, and all
securities and property comprising all Property Distributions deposited in such
Dividend Equivalent Account due the Participant upon the vesting of the RSUs
shall not occur until six months after the Participant’s Termination Date,
unless the Participant’s Termination is due to death or Disability.
 
6. The RSUs granted hereunder, any amounts notionally credited in the
Participant’s Dividend Equivalent Accounts, and any securities and property
comprising Property Distributions deposited in such Dividend Equivalent Accounts
are not transferable by the Participant otherwise than by will or by the laws of
descent and distribution or pursuant to a domestic relations order, as defined
in the Code.
 
7. All notices hereunder shall be in writing and, if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 1615 Poydras Street, New Orleans, Louisiana  70112, addressed to the
attention of the Secretary; and, if to the Participant, shall be delivered
personally or mailed to the Participant at the address on file with the
Company.  Such addresses may be changed at any time by notice from one party to
the other.
 
8. This Agreement is subject to the provisions of the Plan.  The Plan may at any
time be amended by the Board, except that any such amendment of the Plan that
would materially impair the rights of the Participant hereunder may not be made
without the Participant’s consent.  The Committee may amend this Agreement at
any time in any manner that is not inconsistent with the terms of the Plan and
that will not result in the application of Section 409A(a)(1) of the
Code.  Notwithstanding the foregoing, no such amendment may materially impair
the rights of the Participant hereunder without the Participant’s
consent.  Except as set forth above, any applicable determinations, orders,
resolutions or other actions of the Committee shall be final, conclusive and
binding on the Company and the Participant.
 
9. The Participant is required to satisfy any obligation in respect of
withholding or other payroll taxes resulting from the vesting of any RSU granted
hereunder or the payment of any securities, cash, or property hereunder, in
accordance with procedures established by the Committee, as a condition to
receiving any securities, cash payments, or property resulting from the vesting
of any RSU or otherwise.
 
3

--------------------------------------------------------------------------------


10. Nothing in this Agreement shall confer upon the Participant any right to
continue in the employ of the Company or any of its Subsidiaries, or to
interfere in any way with the right of the Company or any of its Subsidiaries to
terminate the Participant’s employment relationship with the Company or any of
its Subsidiaries at any time.
 
11. As used in this Agreement, the following terms shall have the meanings set
forth below.
 
(a) “Cause” shall mean any of the following: (i) the commission by the
Participant of an illegal act (other than traffic violations or misdemeanors
punishable solely by the payment of a fine), (ii) the engagement of the
Participant in dishonest or unethical conduct, as determined by the Committee or
its designee, (iii) the commission by the Participant of any fraud, theft,
embezzlement, or misappropriation of funds, (iv) the failure of the Participant
to carry out a directive of his superior, employer or principal, or (v) the
breach of the Participant of the terms of his engagement.
 
(b) “Change in Control” shall mean a change in the ownership of the Company, a
change in the effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company as provided under Section 409A
of the Code, as amended from time to time, and any related implementing
regulations or guidance.
 
(c) “Disability” shall have occurred if the Participant is (i) unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Participant’s employer.
 
(d) “Fair Market Value” shall, with respect to a share of Common Stock, a
Subsidiary security, or any other security, have the meaning set forth in the
McMoRan Exploration Co. Policies of the Committee applicable to the ____ Stock
Incentive Plan, and, with respect to any other property, mean the value thereof
determined by the board of directors of the Company in connection with declaring
the dividend or distribution thereof.
 
(e) “Key Employee” shall mean any employee who meets the definition of “key
employee” as defined in Section 416(i) of the Code.
 
(f) Retirement” shall mean early, normal or deferred retirement of the
Participant under a tax qualified retirement plan of the Company or any other
cessation of the provision of services to the Company or a Subsidiary by the
Participant that is deemed by the Committee or its designee to constitute a
retirement.
 

 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month, and year first above written.

 

 
McMoRan EXPLORATION CO.
         
By:
               
(Participant)
         
(Street Address)
         
(City) (State) (Zip Code)
       



 
5

--------------------------------------------------------------------------------

 
